Title: From George Washington to Lieutenant Colonel John Taylor, 19 September 1779
From: Washington, George
To: Taylor, John


        
          Sir
          Head Quarters West point 19th Sepr 1779.
        
        I have recd your favr of the 17th and am exceedingly obliged to you for the intelligence it contains. I send inclosed two half Johannes. Should you expend any more for the same purposes I will immediately remit it to you.
        
        Be pleased to endeavour to learn whether the Vessels, preparing to take the Cavalry on board, are square rigged, or sloops and schooners; we may judge of the Voyage by being acquainted with those particulars. I shall also be glad to know at what distance in the Rear of the City they are throwing up lines across the Island—I have stationed Major Lee in Monmouth County for a particular purpose, and have desired him to apply to you from time to time for any intelligence which you may receive from Staten Island. You will oblige me by communicating to him the information you receive whenever he requests it. I am Sir Yr most obt Servt.
        
          P.S. several accounts by Vessels from the West Indies mention a french fleet having been left at sea steering towards this Coast. I have no official intelligence of any such thing. But should such a fleet appear off the Hook—you will be pleased to give me the most instantanious information by Express.
        
      